PER CURIAM.
Although approximately six of the nine employees in the department where the claimants worked resigned at essentially the same time, because the appeals referee’s findings of fact are supported by competent substantial evidence, we are compelled to find that the appeals referee correctly concluded that the claimants voluntarily left their employments without good cause. As such, we affirm the orders under appeal disqualifying the claimants from receiving unemployment benefits. § 443.101(1), Fla. Stat. (1995).
Affirmed.